Citation Nr: 1648354	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine with spina bifida occulta.

2.  Entitlement to service connection for residual suprapubic (abdominal) scar.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The issues of service connection for degenerative joint disease of the lumbar spine with spina bifida occulta and residual suprapubic (abdominal) scar are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Prior to entry into active service in September 1974, the Veteran had hemorrhoids; the hemorrhoids were asymptomatic during service; a current hemorrhoid disability is not attributable to the Veteran's service.


CONCLUSION OF LAW

The hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110,  1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In February 2010, a VCAA notice letter was sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.

The VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records (STRs), service personnel records (SPRs), and VA treatment records are included in the record.

The VA has not provided a VA examination for hemorrhoids.  As discussed below, however, the evidence supports a finding that the hemorrhoid disability pre-existed service and was not symptomatic in service nor is there evidence indicating a link between an incident of service and current disability.  For these reasons, the Board finds that the duty to assist does not require that VA obtain a VA examination regarding this issue.  38 C.F.R. § 3.159.

Neither the Veteran nor her representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal and will proceed with appellate review.  

II.  Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In this regard, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304 (b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the enduring disability..." Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

III.  Service Connection for Hemorrhoids

The Veteran's June 1974 entrance examination documents that she was told that she had asymptomatic hemorrhoids.  Thus, despite being determined acceptable, the record clearly establishes that her hemorrhoids pre-existed service.  Therefore, the presumption of soundness is not for application in this case.  See 38 U.S.C. § 1111.  Further, there is no evidence of treatment for hemorrhoids during service.  Although the Veteran asserts that a hemorrhoid disability was symptomatic in service, the Veteran's separation examination was negative for symptomatic hemorrhoids.  Post-service records in the claims file do not reflect treatment or a current diagnosis of hemorrhoids.  Simply, there is no medical evidence of a current diagnosis or nexus to service (i.e., aggravated beyond the natural progress of that condition) other than the Veteran's lay statements.  Although the Veteran is competent and credible to provide lay testimony of hemorrhoid symptoms after service, she is not competent to provide a medical opinion of nexus or whether such condition was aggravated beyond its normal progression.

After careful review of the Veteran's STRs, lay statements, and post-service records, the Board determines that the evidence indicates that the hemorrhoids were asymptomatic during service.  Thus, the presumption of aggravation in service is rebutted.  Accordingly, the appeal is denied.



ORDER

Service connection for hemorrhoids is denied.


REMAND

With regard to the issue of residual suprapubic (abdominal) scar, new and relevant evidence has been added to the record since the December 2011 statement of the case (SOC), namely a February 2013 VA examination for scars.  As such, the Board must remand this matter so that the RO can consider the report in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

With regard to the issue of degenerative joint disease of lumbar spine with spina bifida occulta, the Veteran was afforded a VA examination in November 2010.  The examiner opined that her "DDD lumbosacral spine [was] not caused by or a continuation of symptoms in military service."  The examiner's rationale was premised on the fact that she had been treated for back pain in service and was found to have spina bifida, which was a developmental birth defect.  The examiner further stated that there was no continuity of care documented since military service until 2010.  This opinion does not account for the Veteran's lay evidence.  The Board finds an additional opinion regarding the etiology of these disabilities is necessary.

Relevant, ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA treatment records not associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on examination of the Veteran and review of her claims file, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by diagnosis) each lumbar spine disability found. Please discuss the documented treatment for back pain during and after active service.

(b) If the examiner finds a congenital defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(c) For an acquired back disability diagnosis, is it at least as likely as not (50 percent or greater) that such diagnosis is due to service?

The examiner should fully consider the Veteran's lay testimony and provide a complete rationale for all opinions provided. 

3.  Finally, readjudicate the claims on appeal after completing any other development that may be warranted.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


